Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6 and 9-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US10126013).
Regarding claim 1, Yamamoto teaches an HVAC unit, comprising:
An HVAC unit enclosure (Figure 1);
A first base pan of the HVAC unit enclosure, wherein the first base pan is sloped from an inner portion of the HVAC unit enclosure to an outer lateral edge of the first base pan such that the first base pan is configured to direct flow of liquid toward and over the outer lateral edge to flow off the first base pan (Figure 9: Left side of the base pan to flow out 36 and over an outer lateral edge of 36, which is an outer lateral edge of the base pan. The inner portion can be the back wall or the central spline);
A second base pan of the HVAC unit enclosure, wherein the first base pan and the second base pan abut one another (figure 9: Right side base pan).
Regarding claim 4, Yamamoto teaches all of the limitations of claim 1, comprising
A base rail extending along a portion of a perimeter of the HVAC unit enclosure, wherein the outer lateral edge of the first base pan includes a flange coupled to the base rail (Figure 9: base rail being the siding with 34, the flange being the portion of 36 jutting towards the back rail containing 35, see Figure 10. The flange is coupled to the base rail because the rails are all connected, e.g. moving the base rail would move the flange on 36 as well because all of 30 would move, therefore they are broadly coupled).

Regarding claim 5, Yamamoto teaches all of the limitations of claim 1, wherein
The first base pan is sloped from the inner portion of the HVAC unit enclosure toward the outer lateral edge of the first base pan in a plurality of directions (Figure 9, arrows show plurality of flow and therefore sloping directions on the first base pan).
Regarding claim 6, Yamamoto teaches all of the limitations of claim 1, wherein
The first base pan includes a first panel and a second panel coupled to one another at the inner portion of the HVAC unit enclosure, and the first panel is sloped from the inner portion to the outer lateral edge in a first direction, and the second panel is sloped from the inner portion to an additional outer lateral edge of the first base pan in a second direction different from the first direction (Figure 9: From inner portion containing 35 to 36, both portions shown with flow arrows are coupled at the back and flow towards 36. The first can be considered the steeper of the two, which flows inward and down towards 36. The second panel can be considered the other of the two, which slopes mirroring the other and towards the other of the 36, thereby a second outer lateral edge of the first base pan. Alternatively, the second outer lateral edge can be considered the top of the wall in which 36 is located).
Regarding claim 9, Yamamoto teaches all of the limitations of claim 1, wherein
The first base pan is sloped downwardly from a seam formed within the inner portion of the HVAC unit enclosure (Figure 9: A seam at the back wall, i.e. the inner portion, exists where the sloped portions meet the back wall. The slope is downward towards 36 from there).
Regarding claim 10, Yamamoto teaches all of the limitations of claim 1, wherein
The first base pan forms an elevated surface within the inner portion and relative to the outer lateral edge (Figure 9: The inner sloping portion is elevated relative to 36).
Regarding claim 11, Yamamoto teaches all of the limitations of claim 10, wherein
The first base pan extends continuously downwardly from the elevated surface to the outer lateral edge (Figure 9, arrows show flow).
Regarding claim 12, Yamamoto teaches an HVAC unit, comprising:
A condenser (Figure 5: 12 can function as a condenser);
A first base pan positioned beneath the condenser (Figure 9), wherein the first base pan includes an outer lateral edge and an elevated surface relative to the outer lateral edge (Figure 9: outer lateral edge contains 36 and 34, the central spline and the back wall have an upper edge which is an elevated surface relative to these edges extending therefrom), a surface extending from the elevated surface to the outer lateral edge (Figure 9, downward sloped surface from spline), the first base pan is configured to be positioned in an enclosure of an HVAC unit (Figure 13, Figure 20), and the first base pan is downwardly sloped from the elevated surface to the outer lateral edge such that the first base pan is configured to direct liquid away from the elevated surface to the outer lateral edge (Figure 9, arrows show flow); and
A second base pan configured to be positioned in the enclosure of the HVAC unit, wherein the second base pan abuts the first base pan in an installed configuration of the first base pan and the second base pan in the enclosure of the HVAC unit (Figure 7: 20).
Regarding claim 13, Yamamoto teaches all of the limitations of claim 12, wherein
The first base pan includes a top flange, and the top flange is configured to directly contact and capture an upper flange of the second base pan in the enclosure to couple the first base pan to the second base pan in the installed configuration of the first base pan and the second base pan in the enclosure (Figure 7: 34 is shown as a flange which captures an upper flange of 20 when installed.)
Regarding claim 14, Yamamoto teaches all of the limitations of claim 12, wherein
The first base pan includes a flange configured to couple to a base rail extending around at least a portion of a perimeter of the enclosure (Figure 7: 34 is shown as a flange which captures a perimeter of 20 when installed.)
Regarding claim 15, Yamamoto teaches all of the limitations of claim 12, wherein
The first base pan is downwardly sloped from the elevated surface to the outer lateral edge in a plurality of directions (Figure 9: arrows show flow in a plurality of directions).
Regarding claim 16, Yamamoto teaches all of the limitations of claim 15, wherein
The surface is a first surface extending from the elevated surface to the outer lateral edge in a first direction and the first base pan includes a second surface extending from the elevated surface to the outer lateral edge in a second direction, the first base pan includes a bend formed between the first surface and the second surface (Figure 9: Arrows show flow of two surfaces in different directions which converge at a bend between the surfaces. Each extends from the elevated surface in a different direction).
Regarding claim 17, Yamamoto teaches all of the limitations of claim 12, comprising the enclosure, wherein
The condenser is positioned within the enclosure above the first base pan (see configuration of Figure 20).
Allowable Subject Matter
Claims 18-24 are allowed.
Claims 2-3 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed 06/13/2022 have been fully considered.
Applicant’s arguments regarding Jennings are found persuasive. Jennings is not relied upon herein.
Applicant’s arguments regarding Yamamoto and Jennings with respect to claim 18 are found persuasive. Neither is relied upon herein with respect to claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/     Primary Examiner, Art Unit 3763